Citation Nr: 0924085	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-34 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right ankle 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right shoulder 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability (other than PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to 
May 1965, and from July 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2005, November 2005, and June 2006 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.  The 
Veteran testified before a RO hearing officer in August 2006.  
A transcript of that hearing is of record.

By an October 2004 rating decision, service connection was 
denied for a right ankle disability, right shoulder 
disability, and a nervous breakdown.  This decision was not 
appealed.  Consequently, the current appeal requires 
consideration of whether the previously denied claims should 
be reopened.  (The Board notes that it is clear from the 
October 2004 denial of service connection for a "nervous 
breakdown," which decision addressed depression and anxiety, 
that the denial contemplated any psychiatric disability other 
than PTSD.  Although the RO has identified the issue now on 
appeal as a claim to reopen service connection for a 
"nervous breakdown," the Board is re-characterizing the 
issue as service connection for any psychiatric disability.  
References to "psychiatric disability" or "psychiatric 
disorder" in the decision below should be read to mean any 
psychiatric disability other than PTSD.)

The issues of service connection for PTSD and a psychiatric 
disability other than PTSD, and the claims to reopen service 
connection for a right ankle disability and a right shoulder 
disability, are addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  By way of an October 2004 rating decision, the RO denied 
service connection for a psychiatric disability; the Veteran 
did not appeal.

2.  Evidence received since the October 2004 RO decision is 
new to the record, and by itself or when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the underlying claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim of service connection for a psychiatric 
disability.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, an October 2004 rating decision denied 
service connection for a psychiatric disability, noting that 
although there was a record of treatment for nervous 
breakdown in service, no permanent residual or chronic 
disability was shown by the service treatment records or the 
evidence following service.  The Veteran did not appeal, and 
therefore, this 2004 rating decision represents a final 
decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim for service connection for a 
psychiatric disability may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the October 2004 denial, and that also raises a reasonable 
possibility of substantiating the claim that the Veteran's 
psychiatric disability is related to military service.

Considerable evidence and argument has been added to the 
record since the prior final denial in October 2004, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that a psychiatric disability is related to the Veteran's 
time spent in the military.  Specifically, numerous 
outpatient treatment records dated from March 2002 through 
October 2006 show evidence of chronic depression and anxiety 
throughout the years after military service.  Outpatient 
treatment records during this time period contain repeated 
entries diagnosing the Veteran with a depressive disorder not 
otherwise specified (NOS), and an anxiety disorder NOS, and 
commenting on his mental health in general.  Thus, because 
the claim was in part, originally denied due to the lack of 
evidence of a permanent residual or chronic mental disability 
following service, and current treatment records contain 
evidence of a chronic mental disability, this newly submitted 
medical evidence raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
new and material evidence to reopen a claim of service 
connection for the Veteran's psychiatric disability has been 
presented, and the claim is therefore reopened.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of service connection for a psychiatric 
disability; to this limited extent, the appeal is granted.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 
3.159(c)(1)-(3) (2008).

The record contains a Social Security Administration (SSA) 
inquiry noting a disability onset date of April 1991, and 
noted that entitlement began September 1991, and the date of 
current entitlement began April 2001.  The SSA document noted 
monthly benefits dated in April 2001, July 2001, December 
2001, December 2002, and December 2003, and December 2004.  
It is unclear what type of benefits the Veteran is receiving 
or if he is even still receiving benefits; however, because 
these records (if related to disability benefits) could 
contain medical evidence relevant to the Veteran's claims, 
the Board finds that a remand is necessary to obtain these 
SSA records.

Additionally, in March 2006, the Veteran submitted a list of 
doctors and medical facilities who treated him for depression 
since he left active duty service.  Specifically, the Veteran 
submitted a list containing the doctor/facility, location, 
and dates of his private medical treatment.  He noted 
treatment provided by: Dr. L., in Mt. Vernon, N.Y. dated from 
May 1968 to May 1976; records from Dr. J. L. in Gilroy, CA, 
date from May 1976 through June 1977; records from Dr. 
O'Brien in Hayward, CA, dated from June 1966 to May 1980, 
records from Dr. D. in St. Helena, CA dated from May 1980 
through October 1988; and records from St. Helena Hospital in 
Deer Park, CA dated from May 1980 through October 1980.  In 
this case, because the Veteran submitted a list of physicians 
who treated him for depression, and noted the locations of 
the physicians and the dates of treatment, the Board finds 
that the agency of original jurisdiction (AOJ) should make an 
effort to obtain these private medical records in accordance 
with the duty to assist.  

This additional development is necessary because there is a 
chance that the aforementioned records could contain 
information relevant to the current appeal, specifically, 
medical evidence diagnosing the Veteran with a right ankle 
disability, showing continuity of symptomatology, and/or 
medical evidence linking the Veteran's currently diagnosed 
disabilities (anxiety disorder, depressive disorder, PTSD, 
right shoulder impingement, or right ankle problems) to 
military service.  

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the service treatment records (STRs) contain a 
September 1958 entry noting a provisional diagnosis of manic 
depressive reaction, however, after the Veteran was examined, 
the examiner changed the diagnosis to situational 
maladjustment manifested by anxiety and some uncontrollable 
bizarre behavior that was in remission as the result of 
counseling.  In this case, a remand is required because there 
is no medical opinion of record discussing the relationship 
between the Veteran's currently diagnosed anxiety disorder 
NOS or depressive disorder NOS and his time spent on active 
duty, particularly including the September 1958 incident 
noting anxiety and mental health problems.  Therefore, the 
Board finds that a remand is required to obtain a medical 
nexus opinion to determine whether it is at least as likely 
as not that the Veteran's mental episode noted in service was 
a prodromal symptom or sign of his later diagnosed anxiety 
disorder or depressive disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the SSA to provide 
copies of any records pertaining to the 
Veteran's award of SSA disability 
benefits, to include any medical records 
considered in making that award.

2.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the Veteran, 
obtain and associate with the claims file 
any medical records identified by the 
Veteran that have not been secured 
previously.  In particular, the AOJ 
should attempt to obtain private medical 
records related to the Veteran's 
depression from Dr. L., in Mt. Vernon, 
N.Y. dated from May 1968 to May 1976; 
records from Dr. J. L. in Gilroy, CA, 
dated from May 1976 through June 1977; 
records from Dr. O'Brien in Hayward, CA, 
dated from June 1966 to May 1980, records 
from Dr. D. in St. Helena, CA dated from 
May 1980 through October 1988; and 
records from St. Helena Hospital in Deer 
Park, CA dated from May 1980 through 
October 1980.

3.  Schedule the Veteran for 
psychological testing and psychiatric 
evaluation.  Psychological testing should 
include those tests necessary to 
determine whether the Veteran has PTSD.  
The examiner should determine what 
specific mental disorders the Veteran 
suffers from, and include an opinion as 
to the medical probabilities that the 
September 1958 entry noting a diagnosis 
of situational maladjustment, manifested 
by anxiety and some uncontrollable 
bizarre behavior represents the prodromal 
signs of a chronic mental disability.  
Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the Veteran's 
currently diagnosed depression or anxiety 
are attributable to military service, 
including a statement as to whether his 
current depression and anxiety are 
traceable to the September 1958 problems.  
If PTSD is diagnosed, the specific 
stressor or stressors that have, at least 
in part, contributed to this disorder 
should be clearly identified.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


